DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. (US 2018/0160132, referred to herein as “Hendry”) in view of Yoo et al. (US 2022/0159294, referred to herein as “Yoo”).

Regarding claim 1, Hendry discloses: A method of video decoding performed in a video decoder (Hendry: Fig. 1A, disclosing encoding and decoding), comprising: 
receiving a first syntax element from a bitstream of a coded video (Hendry: paragraph [0045], disclosing a variety of syntax elements generated by a video encoder for use by a video decoder when decoding the bitstream), the first syntax element indicating whether a sequence of pictures are monochrome or include three color components that are coded separately (Hendry: paragraphs [0033], [0052], [0151], [0166], disclosing a sequence parameter set that indicates parameters applicable to zero or more sequences of pictures as well as a separate_colour_plane_flag equal to 1 specifying that the three color components of the 4:4:4 chroma format are coded separately); and 
inferring a value of a second syntax element to disable a coding tool that uses multiple color components of a picture as input or depends on a chroma component of a picture based on the first syntax element indicating that the sequence of pictures are monochrome or include three color components that are coded separately (Hendry: paragraphs [0052] and [0166], disclosing that the separate_colour_plane_flag equal to 0 specifies that the color components are not coded separately and that when separate_colour_plane_flag is not present it is inferred to be equal to 0)…
Hendry does not explicitly disclose: wherein the inferred value of the second syntax element indicates block-based delta pulse code modulation (BDPCM) for chroma component is disabled.
However, Yoo discloses: wherein the inferred value of the second syntax element indicates block-based delta pulse code modulation (BDPCM) for chroma component is disabled (Yoo: paragraphs [0150] and [0151], disclosing use of BDPCM coding; paragraph [0039], disclosing coding of chroma components; paragraph [0166], disclosing syntax for indicating when BDPCM is enabled or disabled; paragraph [0171], disclosing inferring of syntax values for BDPCM coding for when BDPCM is not applied).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the BDPCM coding of Yoo in the method of Hendry.
One would have been motivated to modify Hendry in this manner in order to reduce a bit amount for coding and improve overall coding efficiency (Yoo: paragraphs [0010] and [0011]).

Regarding claim 2, Hendry and Yoo disclose: The method of claim 1, wherein the value of the second syntax element is inferred to be equal to zero (Yoo: paragraph [0171], disclosing that the value of the BDPCM flag may be inferred to be zero).
	The motivation for combining Hendry and Yoo has been discussed in connection with claim 1, above.

	Regarding claim 3, Hendry and Yoo disclose: The method of claim 1, wherein the inferring the value of the second syntax element comprises: determining a value of a variable to be zero based on the first syntax element indicating that the sequence of pictures are monochrome or include three color components that are coded separately (Hendry: paragraphs [0052] and [0166], disclosing that the separate_colour_plane_flag equal to 0 specifies that the color components are not coded separately and that when separate_colour_plane_flag is not present it is inferred to be equal to 0), the variable indicating a chroma array type of the sequence of pictures (Henry: Table 4, disclosing that a variable of a chroma array type may be determined depending on a value of the separate_color_plane_flag value); and in response to determining the value of the variable to be zero, inferring the value of the second syntax element to be equal to zero (Yoo: paragraph [0166], disclosing syntax for indicating when BDPCM is enabled or disabled; paragraph [0171], disclosing inferring of syntax values for BDPCM coding for when BDPCM is not applied).
The motivation for combining Hendry and Yoo has been discussed in connection with claim 1, above.

	Regarding claim 4, Hendry and Yoo disclose: The method of claim 1, further comprising: receiving the second syntax element indicating whether the BDPCM for chroma component is enabled from the bitstream of the coded video based on the sequence of pictures being determined as not monochrome and include three color components that are not coded separately (Yoo: paragraphs [0150] and [0151], disclosing use of BDPCM coding; paragraph [0039], disclosing coding of chroma components; paragraph [0166], disclosing syntax for indicating when BDPCM is enabled or disabled; paragraph [0164], disclosing that syntax for BDPCM may be signaled in a sequence parameter set; Hendry: paragraphs [0033], [0052], [0151], [0166], disclosing a sequence parameter set that indicates parameters applicable to zero or more sequences of pictures as well as a separate_colour_plane_flag equal to 1 specifying that the three color components of the 4:4:4 chroma format are coded separately).
The motivation for combining Hendry and Yoo has been discussed in connection with claim 1, above.

	Regarding claim 5, Hendry and Yoo disclose: The method of claim 1, further comprising: determining a value of a variable indicating a chroma array type of the sequence of pictures based on the sequence of pictures being determined as not monochrome and include three color components that are not coded separately (Henry: Table 4, disclosing that a variable of a chroma array type may be determined depending on a value of the separate_color_plane_flag value); and receiving the second syntax element indicating whether the BDPCM for chroma component is enabled from the bitstream of the coded video based on the value of the variable being determined to be non-zero (Yoo: paragraph [0166], disclosing syntax for indicating when BDPCM is enabled or disabled; paragraph [0171], disclosing inferring of syntax values for BDPCM coding for when BDPCM is not applied).
The motivation for combining Hendry and Yoo has been discussed in connection with claim 1, above.

Regarding claim 6, Hendry and Yoo disclose: The method of claim 1. further comprising: determining a value of a variable indicating a chroma array type of the sequence of pictures based on the sequence of pictures being determined as not monochrome and include three color components that are not coded separately (Henry: Table 4, disclosing that a variable of a chroma array type may be determined depending on a value of the separate_color_plane_flag value); and receiving the second syntax element indicating whether the BDPCM for chroma component is enabled from the bitstream of the coded video based on the value of the variable being determined to be non-zero and a lossless mode is enabled for the sequence of pictures (Yoo: paragraph [0166], disclosing syntax for indicating when BDPCM is enabled or disabled; paragraph [0171], disclosing inferring of syntax values for BDPCM coding for when BDPCM is not applied; paragraph [0151], disclosing transform skip for lossless mode).
The motivation for combining Hendry and Yoo has been discussed in connection with claim 1, above.

	Regarding claim 7, Hendry and Yoo disclose: The method of claim 1, wherein the second syntax element is included in a sequence parameter set (SPS) (Hendry: paragraphs [[0032] and [0033], disclosing a sequence parameter set that indicates parameters applicable to zero or more sequences of pictures; Yoo: paragraph [0164], disclosing that syntax for BDPCM may be signaled in the sequence parameter set).

Regarding claim 8, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise. (Note that Hendry discloses implementation via circuitry in paragraph [0050].)

Regarding claim 9, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 10, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 11, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 12, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 14, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise. (Note that Hendry discloses implementation via computer-readable medium and associated processor in paragraph [0050].)

Regarding claim 16, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 18, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 19, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484